UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1184


RICKEY G. YOUNG,

                    Plaintiff - Appellant,

             v.

STEVE DRAPER, Sheriff; CHIEF SEAN DUNN, Martinsville Police Department;
SGT/DEPUTY PETERS; NANCY HYLTON, and others,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:17-cv-00001-JLK)


Submitted: May 30, 2017                                           Decided: June 9, 2017


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rickey G. Young, Appellant Pro Se. Nathan Henry Schnetzler, FRITH, ANDERSON &
PEAKE, PC, Roanoke, Virginia; Jennifer Dillow Royer, GUYNN & WADDELL P.C.,
Salem, Virginia; Amy Miles Kowalski, Chad Allan Mooney, PETTY, LIVINGSTON,
DAWSON & RICHARDS, Lynchburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rickey G. Young appeals the district court’s order denying his motion for a

preliminary injunction or temporary restraining order.       See 28 U.S.C. § 1292(a)(1)

(2012). While this interlocutory appeal was pending, Young voluntarily dismissed his

civil action in the district court pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). We therefore

dismiss Young’s appeal as moot. See CVLR Performance Horses, Inc. v. Wynne, 792

F.3d 469, 474 (4th Cir. 2015) (“Litigation may become moot during the pendency of an

appeal when an intervening event makes it impossible for the court to grant effective

relief to the prevailing party.”).     We also deny as moot Young’s motion for

reconsideration of this court’s order denying injunctive relief pending appeal, and we

deny Young’s motion to expedite decision. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            2